FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                         No. 19-35673
                Plaintiff-Appellant,
                                                     D.C. No.
                     v.                           4:18-cv-05189-
                                                       SAB
 STATE OF WASHINGTON; JAY
 ROBERT INSLEE, in his official
 capacity as Governor of the State of                 ORDER
 Washington; JOEL SACKS, in his
 official capacity as Director of the
 Washington State Department of
 Labor and Industries; WASHINGTON
 STATE DEPARTMENT OF LABOR &
 INDUSTRIES,
                 Defendants-Appellees.


     On Remand from the United States Supreme Court

                      Filed August 2, 2022

Before: Richard C. Clifton and Milan D. Smith, Jr., Circuit
        Judges, and James Donato, * District Judge.

                               Order

    *
      The Honorable James Donato, United States District Judge for the
Northern District of California, sitting by designation.
2       UNITED STATES V. STATE OF WASHINGTON

                        COUNSEL

John S. Koppel and Mark B. Stern, Appellate Staff; Bill
Hyslop, United States Attorney; Civil Division, United
States Department of Justice, Washington, D.C.; for
Plaintiff-Appellant.

Noah G. Purcell, Solicitor General; Anastasia Sandstrom,
Senior Counsel; Paul Wiedeman, Assistant Attorney
General; Robert W. Ferguson, Attorney General; Office of
the Attorney General, Olympia, Washington; for
Defendants-Appellees.


                          ORDER

    On June 21, 2022, the Supreme Court issued its opinion
in this case, reversing our prior judgment in United States v.
Washington, 971 F.3d 856 (9th Cir.), amended, 994 F.3d 994
(9th Cir. 2020). See United States v. Washington, 142 S. Ct.
1976 (2022). Therefore, we VACATE the district court’s
grant of summary judgment in favor of defendants and
REMAND for further proceedings consistent with the
Supreme Court’s opinion. This order shall act as and for the
mandate of this court.

    IT IS SO ORDERED.